Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature sensor recited in claim 7 and common support recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hecking (GB 2541102).
Regarding claim 1, Hecking discloses a connector for a water system, the connector comprising: an inlet connector (coupling nut above 112), a connector body 112-162 and an outlet connector (coupling nut below 162) arranged in sequence, wherein the connector body is open-sided (radial side openings between webs 160) so as to form a tundish (at 164) having an open air gap (gaps between 160) between the inlet and outlet connectors through which water can fall in use, the connector comprising a sensor 114 for detecting the presence of water within the connector body.
As to claim 2, the connector body 112-162 comprises an internal floor formation 168 between the inlet connector and outlet connector beneath the open air gap (windows at 160), the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions.
As to claim 3, the internal floor formation comprises a non-return valve 168.
As to claim 4, the sensor 114 is arranged to sense the presence of water above the internal floor formation (in channel 112).
As to claim 8, the sensor comprises a pair of spaced conductors 44,46.
As to claim 13, Hecking (page 4 line 1-10) discloses a monitoring device (signal generator) arranged to monitor the output of the sensor and to generate an alert signal based on said output.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372).
Regarding claims 1-6, 12-15, Armstrong, Fig. 4,5, discloses a connector for a water system, the connector comprising: an inlet connector 205, a connector body 265,280 and an outlet connector 220 arranged in sequence, wherein the connector body is open-sided (at top) so as to form a tundish 270 having an open air gap 
Armstrong fails to disclose sensor for detecting the presence of water within the connector body. Doughty, Fig. 1-6, teaches a drain connecter with a flap non-return valve 170 and water sensor 188,178 for detecting the presence of water within the connector body. The connector body comprises an internal floor formation 170 between the inlet connector and outlet connector, the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions. The internal floor formation comprises a non-return valve 170.  The sensor 188,178 is arranged to sense the presence of water on or above the internal floor formation 170. The sensor (portion 188) is arranged to sense the presence of a pool (enough quantity to overcome valve closing bias) of water forming on the non-return valve 170. The sensor includes valve operation sensor (portion 188). A monitoring device 180 is arranged to monitor the output of the sensors and to generate progressive different alerts (148a,148b) signal based on threshold valve of a sensed water (small quantity measured by moisture sensor 188, large quantity measured by valve sensor 188). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a moisture/valve sensor and multiple level alarm generating 
As to claim 16, Armstrong as modified (as taught by Doughty) teaches that the monitoring device (Para 12, main controller) can optionally be remote wirelessly connected to the sensors.
As to claim 17, Armstrong as modified (as taught by Doughty) teaches a processor 182 having machine readable instructions for processing received sensor readings indicative of the presence of water in the connector and outputting a plurality of different alert signals alerts (148a,148b).  The controller being programmable is seen as capable of being performed to provide progressive alerts according to a duration and/or frequency of the sensed presence of water.
Claim(s) 7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372) further in view of Figley et al (8172154).
Armstrong as modified discloses a moisture sensor (178 of Doughty) but fails to disclose a temperature sensor commonly supported with the moisture sensor. Figley, Fig 2, col 15 line 25-35, teaches a water sensor with a combination of commonly supported moisture and temperature sensors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a temperature sensor commonly supported with the moisture sensor as taught by Figley in order to provide additional system information. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.